Order, Supreme Court, Bronx County (Alan Saks, J), entered December 19, 2005, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants met their initial burden of establishing, prima facie, that plaintiff had not suffered serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). Defendants submitted the affirmation of an orthopedic surgeon, who, based upon his examination of plaintiff and objective medical tests, concluded that plaintiff had not suffered permanent consequential limitation or significant loss or impairment of the function of her neck, back or left knee by reason of the alleged automobile accident. Plaintiff failed to meet her consequent burden to adduce evidence showing an objective medical basis for her claim of serious injury (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Suarez v Abe, 4 AD3d 288 [2004]). Concur—Tom, J.E, Andrias, Friedman, Catterson and Kavanagh, JJ.